                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 TAYLOR GREER,

                       Plaintiff,                     Case No.

 v.                                                    Judge
                                                       Magistrate Judge
VALVOLINE , LLC d/b/a VALVOLINE
INSTANT OIL CHANGE
                                                             JURY DEMAND
                       Defendant.
___________________________________/

                                          COMPLAINT


       Plaintiff, Ms. Taylor Greer, was hired by Valvoline Instant Oil Change (“Valvoline”) as a

technician. Valvoline quickly recognized Ms. Greer’s talent and promoted her to Senior Technician.

Valvoline then invited Ms. Greer participate in its management training program. Ms. Greer was

promoted to Assistant Manager I and was on track to be promoted to Store Manager when she

disclosed her disability and complained about violations of Valvoline’s anti-harassment and anti-

bullying policies. Immediately after her complaints, she was stripped of her management trainee

responsibilities, her further training opportunities were cancelled, and she was forced to work as a

subordinate to her harasser, who had been promoted. Nonetheless, Ms. Greer continued to persevere

until an employee threatened to physically attack her. Ms. Greer suffered a severe anxiety attack

and though she tried to continue working, because Valvoline refused to provide a workplace free

from harassment and bullying, Ms. Greer was constructively discharged.

       Accordingly, Ms. Greer files the instant Complaint for violations of state law, the ADA,

Title VII of the Civil Rights Act of 1964, TDA and THRA.



                                                 1

      Case 3:19-cv-00141 Document 1 Filed 02/12/19 Page 1 of 11 PageID #: 1
                                            PARTIES

       1.       Plaintiff, Taylor Greer, is a citizen and resident of Wilson County, Tennessee, and

a former employee of Defendant. Plaintiff worked at Defendant’s Mt. Juliet, Wilson County,

Tennessee location.

       2.       Defendant Valvoline, LLC is a Delaware licensed limited liability company

licensed to transact business in Tennessee. Its registered agent for service of process is CT

Corporation System, 300 Montvue Road, Knoxville, TN 37919. At all material times, Defendant

has been an employer as defined by the ADA, Title VII, TDA and THRA.

       3.      At all material times Defendant has been an employer as defined by the ADA, 42

U.S.C. § 12111 and Title VII.

                                JURISDICTION AND VENUE

       4.       This is an action for unlawful employment practices brought under the Americans

with Disabilities Act 42 U.S.C. §§ 12101 et. seq. (“ADA”), as amended by the ADA Amendments

Act of 2008 (“ADAAA”) (Count I); Tennessee Disability Act, T.C.A. § 8-50-103 (“TDA”) (Count

II), Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e (“Title VII”) (Count III), and The

Tennessee Human Rights Act (“THRA”) (Count IV) and Tennessee’s common law assault and

battery.

       5.      The Court has jurisdiction under 28 U.S.C. §§ 1331, 1343(a)(4), and 1367(a).

Venue is proper under 28 U.S.C. § 1391.

       6.      Plaintiff complied with all conditions precedent to the filing of her claims pursuant

to 42 U.S.C. § 12101 et. seq. and Title VII to wit: a charge of discrimination was filed with the

Equal Employment Opportunity Commission (“EEOC”) within 300 days of the unlawful




                                                 2

      Case 3:19-cv-00141 Document 1 Filed 02/12/19 Page 2 of 11 PageID #: 2
employment practice; the EEOC issued Plaintiff a Notice of Right to Sue for the charge and this

action was commenced within 90 days of receipt of Notice of Right to Sue.

                                            FACTS

       7.      Ms. Greer was employed by Valvoline from July 28, 2016 until March 2018.

       8.      Valvoline provides quick-lube automotive maintenance services.

       9.      Ms. Greer was hired as a technician. In this role she performed oil changes on

customer vehicles.

       10.     In December 2016, Ms. Greer was promoted to Senior Technician.

       11.     Ms. Greer’s store manager was Jen Haws. The area manager was Will Anderson.

       12.     Ms. Greer was told that Valvoline needed managers and that she had potential to

succeed in this role. Both Ms. Haws and Mr. Anderson assured her she would be promoted to store

manager.

       13.     To that end, Ms. Greer entered Valvoline’s management training program and in

May 2017 she was promoted to Assistant Manager.

       14.     Ms. Greer was transferred to the Pleasant Grove store because it was an

underperforming store and she was brought in to help it succeed.

       15.     Around May 2017, Buddy Daniel, a technician at the Pleasant Grove store, began

behaving inappropriately towards Ms. Greer, other employees, and customers. Specifically, Mr.

Daniel attempted to kiss Ms. Greer several times, would attempt to rub his hands on her face,

would call her “baby girl,” and would text her late into the evening after the work day. Ms. Greer

observed that Mr. Daniel was attempting to hold female customer’s hands and making them

uncomfortable.

       16.     Ms. Greer brought Mr. Daniel’s behavior to the attention of Ms. Haws and Mr.



                                                3

     Case 3:19-cv-00141 Document 1 Filed 02/12/19 Page 3 of 11 PageID #: 3
Anderson. Specifically, she reported that his behavior was unwanted and was upsetting to her.

       17.      On information and belief, no formal investigation was done into Mr. Daniel’s

inappropriate behavior and no discipline was issued.

       18.      Ms. Greer disclosed to Ms. Haws that she suffered from an anxiety disorder and

post-traumatic stress disorder and that excessive interaction with customers and Mr. Daniel was

exacerbating her condition. Ms. Greer requested an accommodation of not working in the customer

service window, and instead focusing on her Assistant Manager and technician tasks. Valvoline

did not accommodate her request.

       19.      As part of her management training, Ms. Greer was tasked with doing a thirty-day

training under Store Manager John Craig in White House, Tennessee.

       20.      Technician Josh Humes began sexually harassing Ms. Greer. He would make

suggestive comments to her, he would ask her for hugs, and would attempt to kiss her on the cheek.

       21.      Ms. Greer complained to Ms. Haws about Mr. Humes unwanted sexual harassment.

       22.      Mr. Craig asked Ms. Greer to make a statement about Mr. Humes’ behavior and

she complied.

       23.      Although she was slated to be training at White House for thirty days, after she

made her complaint of harassment, and just seventeen days into her training, she was sent back to

the Pleasant Grove store, where Ms. Humes was working.

       24.      Ms. Haws scheduled Ms. Greer to work with Mr. Humes at the Pleasant Grove

store. Mr. Humes continued to send Ms. Greer messages via social media until she had to block

his number.

       25.      Mr. Humes was transferred to the Lebanon Road store, however, on information

and belief, he was never disciplined for any violations of Valvoline’s sexual harassment policy.



                                                4

     Case 3:19-cv-00141 Document 1 Filed 02/12/19 Page 4 of 11 PageID #: 4
       26.     In order to complete her management training, Ms. Greer needed to finish the 30-

day store training, attend a three-day ITM training in Kentucky, and perform a market manager

tour. After she complained about sexual harassment her thirty-day training was interrupted, and

her scheduled 3-day ITM training was cancelled. She was never allowed to complete the

management training.

       27.     Ms. Greer questioned Ms. Haws regarding when she could complete her

management training and was told she was no longer on the promotion track.

       28.     Ms. Greer complained to Mr. Anderson that she was being retaliated against for

making a sexual harassment complaint and Mr. Anderson assured her he would speak with Ms.

Haws however no action was taken.

       29.     After Ms. Greer was not allowed to continue her management training, Valvoline

brought Mr. Daniel back and put him on the promotion track. Mr. Daniel was allowed to complete

all facets of his training and he became an Assistant Manager II.

       30.     Mr. Daniel was placed as Assistant Manager II in Ms. Greer’s store. Mr. Daniel

was in charge of the scheduling and would schedule Ms. Greer to work open-to-close several days

in a row.

       31.     Ms. Greer continued to complain about the culture of sexual harassment in the

workplace, including assistant managers flirting with subordinates, sending inappropriate text

messages, and intoxicated phone calls. Ms. Haws told Ms. Greer that she could not do anything

about it and Ms. Greer should just brush it off.

       32.     During this time, Ms. Greer’s anxiety condition became aggravated due to the

sexual harassment and retaliation at her workplace.

       33.     In late February/early March Ms. Greer had an altercation with a subordinate who



                                                   5

     Case 3:19-cv-00141 Document 1 Filed 02/12/19 Page 5 of 11 PageID #: 5
became angry when directed to do her work and then cussed out Ms. Greer in front of other

employees and customers.

       34.      Ms. Greer called Ms. Haws immediately and asked for assistance. Ms. Greer also

contacted Human Resources. On the advice of Human Resources, Ms. Greer prepared a write up

for the employee. Ms. Greer presented the write up to Ms. Haws but Ms. Haws refused to give it

to the employee or discipline her in any way.

       35.      Ms. Greer, whose anxiety was exacerbated by the incident and lack of back up from

her manager, took some sick time from work and during that time had her wisdom teeth removed.

       36.      During the time she was out, Ms. Haws called her and told her she could not be out

that long and required her to return to work.

       37.      Ms. Greer returned to work and was threatened by an employee that she was going

to “whoop her ass.” Ms. Greer felt physically threatened and called Mr. Anderson. During the call,

the employee was yelling and screaming in the background and Ms. Greer was very upset. Ms.

Greer told Mr. Anderson that she felt unsafe. Ms. Greer called Human Resources and stated she

was having an anxiety attack and needed to leave the premises. Human Resources directed her to

stay at work.

       38.      Ms. Greer called her father and told him she was having a severe anxiety attack due

to being threatened and he came to the Valvoline location and took her home.

       39.      That afternoon, Mr. Anderson left Ms. Greer a voice message that he had

terminated the employee that day.

       40.      Ms. Greer had scheduled vacation days the following two days and was off work.

During that time, Ms. Haws sent an email that she was short assistant managers because an

assistant manager was quitting. Ms. Greer had not quit.



                                                 6

     Case 3:19-cv-00141 Document 1 Filed 02/12/19 Page 6 of 11 PageID #: 6
       41.     Ms. Greer worked all day the next day and came into work the following day.

During that day, an employee was making fun of her for having an anxiety attack and repeatedly

telling her that she should just quit. Ms. Greer felt threatened again and suffered another panic

attack. She felt she was unable to continue working at the store due to the harassment and lack of

support from management. Ms. Greer left the store and did not return.

       42.     When Ms. Greer was constructively discharged March 18, 2018. She did not have

another job and remained unemployed until securing another position.



                                       Count I
             Violation of ADA/ADAAA- Disability Discrimination and Retaliation

       43.     Plaintiff restates and incorporates herein the above paragraphs in their entirety.

       44.     Plaintiff was a qualified individual with a disability.

       45.     Defendant discriminated against Plaintiff because of her disability in violation of

the ADA.

       46.     Plaintiff informed Defendant of her disability and requested a reasonable

accommodation. Defendant did not engage in an interactive process with Plaintiff to determine

whether her disability could be accommodated.

       47.     Defendant discriminated against Plaintiff because of her disability in violation of

the ADA by refusing offer an accommodation, refusing to engage in a good faith interactive

conversation about her request for accommodation, and by constructively discharging her.

       48.     Plaintiff could perform the essential functions of her job with reasonable

accommodation. Plaintiff made a request for reasonable accommodation, including, but not limited

to, not working in the customer service window when she was having flare ups.




                                                 7

     Case 3:19-cv-00141 Document 1 Filed 02/12/19 Page 7 of 11 PageID #: 7
       49.     Plaintiff engaged in protected activity when she requested accommodations under

the ADAAA. Such actions by the Plaintiff are statutorily protected activities under the ADAAA.

       50.     Plaintiff was subjected to adverse employment actions because of her disability in

violation of ADAAA.

       51.     Plaintiff was constructively discharged because of her disability.

       52.     As a direct and proximate result of Defendant’s unlawful acts, Plaintiff suffered

and continues to suffer emotional pain, suffering, professional and personal embarrassment,

humiliation, loss of enjoyment of life, inconvenience and lost earnings and benefits.

       53.     As a result, Plaintiff is entitled to recover his damages, including lost wages and

benefits, compensatory and punitive damages, attorneys’ fees, costs, interest, reinstatement, front

pay and benefits, and any other legal and equitable relief to which she may be entitled.


                                             Count II
                    Violation of TDA – Disability Discrimination and Retaliation

       54.     Plaintiff restates and incorporates herein the foregoing paragraphs.

       55.     Defendant is an employer as defined in the Tennessee Disability Act, T.C.A. § 8-

50-103 (“TDA”).

       56.     Plaintiff was a qualified individual with a disability.

       57.     Defendant discriminated against Plaintiff because of her disability in violation of

the TDA.

       58.     Plaintiff engaged in protected activity when she objected to and protested disability

discrimination in the workplace. Such actions by the Plaintiff are statutorily protected activities

under the TDA.

       59.     Plaintiff was subjected to adverse employment actions in violation of the TDA.



                                                 8

     Case 3:19-cv-00141 Document 1 Filed 02/12/19 Page 8 of 11 PageID #: 8
       60.     As a direct and proximate result of Defendants’ unlawful acts, Plaintiff suffered

and continues to suffer professional and personal embarrassment, humiliation, inconvenience and

lost earnings and benefits.

       61.     As a result, Plaintiff is entitled to recover her damages, including lost wages,

compensatory and punitive damages, attorneys’ fees, costs, interest, and any other legal and

equitable relief to which she may be entitled.

                                           Count III
                 Violation of Title VII – Sexual Harassment and Retaliation

       62.     Plaintiff restates and incorporates herein the foregoing paragraphs.

       63.     Plaintiff was subjected to a continuing and on-going campaign of sex harassment,

assault and discrimination in Defendant’s workplace because of her sex, female.

       64.     Plaintiff reported and/or protested incidents of harassment and assault by her

supervisors and co-workers, the reports were either ignored or rebuffed. Defendant failed to

remedy and/or prevent sex harassment in the workplace.

       65.     Defendant retaliated against Plaintiff by removing her from the promotion track,

refusing to allow her to complete management training, transferring her back to location where the

alleged harasser worked, forcing her to work alongside her alleged harassers, and forcing her to

work with employees who threatened her with physical bodily harm in retaliation for the exercise

of her rights to oppose sexual harassment taking place in the workplace. Ultimately Plaintiff was

constructively discharged because her working conditions became so intolerable that she could no

longer continue to work there.

       66.     Defendant is vicariously liable for the sexual harassment perpetrated by its

managerial employees and is liable for failing to remedy sex harassment in the workplace.




                                                 9

     Case 3:19-cv-00141 Document 1 Filed 02/12/19 Page 9 of 11 PageID #: 9
       67.     As a direct and proximate result of Defendant’s unlawful acts, Plaintiff suffered

and continues to suffer emotional and physical injury, suffering, professional and personal

embarrassment, humiliation, loss of enjoyment of life, inconvenience, lost earnings, attorney’s

fees, costs, interest and any other legal and equitable relief to which she may be entitled.

                                         Count IV
                   Violation of THRA – Sexual Harassment and Retaliation

       68.     Plaintiff restates and incorporates herein the allegations in the above

paragraphs.

       69.     It is the public policy and law of the State of Tennessee that employees must

be able to exercise their rights under state and federal law without fear of reprisal or penalty

from an employer.

       70.     Contrary to the public policy and law of the State of Tennessee, as well as

in violation of the THRA, Plaintiff was subject to a retaliatory hostile work environment

and retaliated against for objecting to and complaining about sexual harassment and

Defendant’s failure to remedy sexual harassment taking place in the workplace.

       71.     This retaliation included removing her from the promotion track, refusing

to allow her to complete management training, transferring her back to location where the

alleged harasser worked, forcing her to work alongside her alleged harassers, forcing her

to work with employees who threatened her with physical bodily hard in retaliation for the

exercise of her rights to oppose sexual harassment taking place in the workplace.

Ultimately Plaintiff was constructively discharged because her working conditions became

so intolerable that she could no longer continue to work there.

       72.     As a result, Plaintiff has been damaged and is entitled to recover damages

for suffering emotional pain, suffering, professional and personal embarrassment,

                                                  10

    Case 3:19-cv-00141 Document 1 Filed 02/12/19 Page 10 of 11 PageID #: 10
humiliation, loss of enjoyment of life, inconvenience and, at times, lost earnings and benefits.

                                     RELIEF REQUESTED

        Plaintiff respectfully requests:

       1.       A jury trial;

       2.       Back pay and damages for lost benefits;

       3.       Reinstatement or front pay;

       4.       Compensatory damages for embarrassment, humiliation, stress, anxiety,

inconvenience, and loss of enjoyment of life;

       5.       Punitive damages;

       6.       Attorneys’ fees and expenses;

       7.       Prejudgment interest and, if applicable, post-judgment interest; and

       8.       Such other and further legal or equitable relief to which she may be entitled.

                                                     Respectfully submitted,


                                                     /s Heather Moore Collins
                                                     Heather Moore Collins BPR # 026099
                                                     Anne Hunter BPR # 022407
                                                     Paige M. Lyle BPR # 032959
                                                     Collins & Hunter PLLC
                                                     7000 Executive Center Drive, Suite 320
                                                     Brentwood, TN 37027
                                                     615-724-1996
                                                     615-691-7019 FAX
                                                     heather@collinshunter.com
                                                     anne@collinshunter.com
                                                     paige@collinshunter.com

                                                     Attorneys for Plaintiff




                                                11

    Case 3:19-cv-00141 Document 1 Filed 02/12/19 Page 11 of 11 PageID #: 11
